It is the understanding of this court that the enactment of Act. 727a, C. C. P., as follows:
"No evidence obtained by an officer or other person in violation *Page 134 
of any provision of the Constitution or laws of the State of Texas or of the United States of America, shall be admitted in evidence against the accused on the trial of any criminal case," was intended and did have the effect to change the rule adopted by this court in the case of Welchek v. State, 93 Tex. Crim. 271. Under the rule there declared, the fact that evidence of crime was obtained by an illegal search was nevertheless admissible against one accused of crime whose premises had been wrongfully invaded. At the time the Welchek case was decided it had, so far as we are aware, never been held that one whose premises were not wrongfully invaded could successfully oppose the receipt of evidence of crime obtained through an unauthorized search. The contrary seems to have been the rule as indicated in the various cases cited in the original opinion which, in the judgment of the writer, made proper disposition of the appeal.
The motion for rehearing is overruled.
Overruled.